1                                                                           JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11   MIGNON JACKSON,                              ) Case No.: ED CV 18-827 DMG (JCx)
                                                  )
12                             Plaintiff,         )
                                                  )
13                 v.                             )
                                                  ) JUDGMENT
14                                                )
      LOEWS HOTELS, INC.,                         )
15                                                )
                               Defendant.         )
16                                                )
                                                  )
17                                                )
                                                  )
18                                                )
19
20            The Court having granted Defendant Loews Hotels, Inc.’s motion to dismiss,
21   without prejudice, for lack of subject matter jurisdiction, by order dated July 24, 2019 [Doc.
22   # 31],
23            IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
24   of Defendant and against Plaintiff Mignon Jackson.
25   DATED: July 24, 2019
26                                                              DOLLY M. GEE
27                                                      UNITED STATES DISTRICT JUDGE

28



                                                  -1-
